DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment and Applicant' s arguments, filed 07 June 2022, have been entered in full.  Claims 1-15 are canceled.  New claims 16-22 are added. Claims 16-22 are under examination.
	Applicant is reminded of the following election made in the reply filed on 16 November 2021: Group I drawn to an anti-IL-36 antibody and a pharmaceutical composition and the species election of:  2 light chain variable domains (VL: SEQ ID NO:77 and SEQ ID NO:78); 2 light chain (LC: SEQ ID NO:169 and SEQ ID NO:242); 2 sets of hypervariable L1, L2 and L3  (SEQ ID NO: 18, 19 and 20 and SEQ ID NO: 34, 35 and 36);  2 variable chain heavy (VH: SEQ ID NO:157 and SEQ ID NO:105); 2 heavy chains (HC: SEQ ID NO:235 and SEQ ID NO:192); and  2 sets of hypervariable H1, H2, H3 (SEQ ID NO: 158, 159 and 160 and SEQ ID NO: 106, 107 and 108). 
	Applicant has received an action on the merits for the elected species. Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species when depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 


Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 07 June 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 

			Withdrawn Objections And/Or Rejections
	The specification is in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations. 
	The rejection to claims 1, 2, 4-10 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, as set forth at pages 7-15 of the previous Office Action (15 December 2021), is withdrawn in view of the amendment (07 June 2022).
	The rejection to claims 1, 2, 4-10 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description, as set forth at pages 15-20 of the previous Office Action (15 December 2021), is withdrawn in view of the amendment (07 June 2022).

NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The basis for this rejection is set forth at pages 7-15 of the previous Office Action (15 December 2021).

APPLICANT’S ARGUMENTS
Applicant states that the Office rejected claims 1, 2, 4-10, and 13 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph, because the specification allegedly does not provide enablement for the claims as currently listed. Applicant cites the previous Office Action at 7-9. Applicant states that the currently pending new claims recite an anti-IL-36 antibody or an anti-IL-36 multispecific antibody wherein the anti-IL-36 antibody comprises sequences that the Office found to be enabled. 
Applicant’s arguments have been fully considered but are not found persuasive. The Examiner made a scope of enablement rejection in the previous Office Action. The instant claims lack enablement for the following reasons:
1.  The claims do not recite all of the elected species of SEQ ID NOs. The Examiner pointed this out to Applicant in the previous Office Action and thought the claims would be amended to include all of the elected species.
The new claims still do not recite all of the elected species. The elected species SEQ ID NOs: 34, 35, 107, 108, 158, 159, 192 and 235 are not recited in the instant claims.  SEQ ID NOs: 34 and 35 (represent the sequences of the hypervariable L1-L3); SEQ ID NOs: 107, 108, 158 and 159 (represent the sequences of the hypervariable H1-H3) and SEQ ID NOs: 192 and  235 (represent the sequences of the heavy chains HC). 
Therefore, independent claim 16 encompasses a fragment of an anti-IL-36 antibody comprising HVR-L1, HVR-L2 and HVR-L3 (elected species SEQ ID NOs: 18, 19 and 20). 
As was stated in the previous Office Action, it is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope
2.  Some of the claims recite light chains and heavy chains comprising less than 100% sequence identity. The Examiner stated in the previous Office Action that the following were enabled:
a light chain variable domain (VL) comprising SEQ ID NO:77 and a heavy chain variable domain (VH) comprising SEQ ID NO:105
a light chain variable domain (VL) comprising SEQ ID NO:77 and a heavy chain variable domain (VH) comprising SEQ ID NO:157
a light chain variable domain (VL) comprising SEQ ID NO:78 and a heavy chain variable domain (VH) comprising SEQ ID NO:80
The Examiner submitted prior art that teaches certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity and can tolerate only relatively conservative substitutions or no substitutions.
3.  Claim 21 is drawn to a multi-specific antibody that  lacks a structure (i.e. no SEQ ID NO). The Examiner stated in the previous Office Action that the following multispecific antibody was enabled:
A multispecific IL-36 antibody comprising a pair of light chains (LC) wherein each LC comprises SEQ ID NO: 169 and a pair of heavy chains (HC), wherein one HC comprises SEQ ID NO: 235 and the second HC comprises SEQ ID NO:192 (mAb2.10/mAb6_2.7)
Functionally, claim 21 requires  that the multispecific antibody bind to human IL-36 alpha, IL-36 beta and IL-36 gamma with a particular affinity; decreases an intracellular signal and inhibits release of IL-8 from primary human keratinocytes, etc.).  Instant claim 21 does not limit the number of modifications made in the multispecific antibody when compared to the one employed in the Examples. Claim 21 encompasses a multispecific antibody that has up to every position modified with respect to the disclosed multispecific antibody as long as it retains the claimed function. The Examiner cited references in the prior Office Action, which teach the problems of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein.
Due to the large quantity of experimentation necessary to generate the nearly infinite number of multispecific antibody derivatives and screen same for the claimed activity; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide said activity; the absence of working examples directed to same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function;  the state of the art which establishes that formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs; and the breadth of the claims which fail to recite proper structural limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The basis for this rejection is set forth at pages 7-15 of the previous Office Action (15 December 2021).

APPLICANT’S ARGUMENTS
	Applicant argues that the Office rejected claims 1, 2, 4-10, and 13 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph, because the specification allegedly does not comply with the written description requirement. Applicant cites the Office Action at 15-20.Applicant argues that without in any way conceding the propriety of this rejection and solely to expedite prosecution, Applicant has cancelled claims 1, 2, 4-10, and 13 rendering their rejection moot. Applicant submits that the new claims are not subject to the written rejection for at least the reason that the specification describes a representative number of species to provide adequate written support for the claimed subject matter. Applicant cites M.P.E.P. 2163. 
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
As was stated in the previous Office Action, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function. There must be enough species that are representative of the full breadth of the genus).
	The instant claims still recite undisclosed antibodies and antigen-binding fragments thereof. For example, claim 16 (and dependent claims) are drawn to partial antibody structures. Claim 21 is drawn to a genus of multispecific antibodies based entirely on function with no structural limitations. 
Contrary to Applicant’s assertion, disclosure of eight IL-36 antibody species is not representative of the claimed genus, which encompasses an unlimited number of partial antibody fragments. A disclosure of one multispecific IL-36 antibody species is not representative of a genus of multispecific antibodies based entirely on function with no structural limitations. The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

Claim Objections
Claims 16, 18  and 19 are objected to because of the following informalities: 
The instant claims do not recite all of the elected species of SEQ ID NOs. The elected species SEQ ID NOs: 34, 35, 107, 108, 158, 159, 192 and 235 are not recited in the claims.  Appropriate correction is required.


			Conclusion

		No claims are allowed.


	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/31/2022